Citation Nr: 0020511	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  98-00 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a shrapnel wound of the 
back.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision.  



FINDINGS OF FACT

1.  The veteran has presented competent evidence that he 
currently has residuals of shrapnel to the back injury noted 
during combat in active service.  

2.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

3.  The preponderance of the evidence favors the incurrence 
of a shrapnel wound to the back during combat.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a shrapnel 
wound of the back is well grounded.  38 U.S.C.A. §§ 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).  

2.  Residuals of a shrapnel wound of the back were incurred 
in active wartime service.  38 U.S.C.A. §§ 1110, 1154, 5107, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Well-grounded Claim.  

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996); see also Epp v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Without evidence 
showing that a disease or disability is present, no plausible 
claim for service connection can be presented, and the claim 
is not well grounded.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

The veteran contends that he has residuals of a shell 
fragment wound of the back incurred during combat service.  
Initially, I note that the veteran has presented a well-
grounded or plausible claim.  He has demonstrated current 
disability in the form of a scar shown on the right upper 
back.  In addition, the veteran has a history of combat 
service.  His DD Form 214 shows that he was the recipient of 
a Combat Infantry Badge during his service in the Korean 
Conflict.  The applicable law provides as follows:  

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service-connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary. The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.  

38 U.S.C.A. § 1154.  Thus, even though service medical 
records do not contain any reference to disease or injury, 
the veteran's allegations about the events surrounding the 
alleged injury will be accepted as proof if the incident 
described by him is consistent with the conditions or 
hardships of his combat.  In the instant case, the veteran 
has provided testimony to the effect that while serving in 
the 24th Infantry Division, the 19th Infantry Regiment, 
Service Company in Chunchon, Korea, the veteran was hit in 
the upper back with a piece of shrapnel.  He reported that he 
was treated at an aid station in the field.  The veteran 
reports that he currently has residuals, including pain and a 
scar of the upper back.  There is no evidence in the current 
record that refutes the veteran's allegations.  

Moreover, there is competent evidence of record of a nexus 
between current disability and injury or disease noted during 
his active service.  In particular, I note that the report of 
the October 1997 VA examination shows the clinical assessment 
was status post "Shrap[nel] metal accident in Korean War in 
1951 with minimal residual effect."  

On these bases, I conclude that the veteran's claim is well 
grounded, as there is competent evidence of current 
disability, inservice incurrence and a nexus between current 
disability and injury in service.  

Merits

Moreover, I find that the preponderance of the evidence 
favors the claim for service connection for the a shrapnel 
wound of the back.  

Although the veteran's service medical records make no 
reference to injury of the back, the veteran's allegations 
explaining the events are consistent with his combat service.  
38 U.S.C.A. § 1154.  Moreover, the report of the October 1997 
VA examination shows that the veteran had a scar in the area 
of the upper back on the right side.  This is consistent with 
the veteran's allegations.  Moreover, the medical opinion of 
an etiological relationship between the scar and the 
veteran's claimed shrapnel wound result in the preponderance 
of the evidence being in favor of a finding that a shrapnel 
wound was incurred in or aggravated by military service.  

In reaching this determination I recognize that this issue is 
being disposed of in a manner that differs from that used by 
the RO.  I have therefore considered whether the veteran has 
been given adequate notice to respond, and if not, whether he 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App 
384, 394 (1993).  I conclude that he has not been prejudiced 
by the decision to grant his appeal.  



ORDER

Entitlement to service connection for a shrapnel wound of the 
back is granted.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

